*143The Defendant was presented by the Grand Jury at the Superior Court of Isle of Wight, “for selling by retail, spirituous liquors, to wit: apple brandy, at his house in the county of Isle of Wight, to be drank at the place where sold, on the 1st April, 1816, by the information of Thomas Hardy and Dernuel Womberell.” An Information was subsequently filed against him, charging him with having retailed the spirituous liquors without license. The Information was well drawn in all respects. The Defendant pleaded not guilty, and the jury convicted him. He moved the Court in arrest of judgment, for the following reasons: 1. That the Presentment of the Grand Jury, (upon which alone this Prosecution is founded, and the Information filed,) does not charge any offence whatever, in this, that it does not charge that the selling by retail was done without a license, or other legal authority. 2. Because the information filed varies materially from the said Presentment, in that particular. 3. Because it does not appear by the Presentment of the Grand Jury, that it was made on their own knowledge, or on the information of two of their own body, or of any witness called in by the Court or Grand Jury, and no Prosecutor is written at the foot of the Information.
The Superior Court adjourned to this Court the question, “whether the reasons filed in arrest of judgment, or either of them, be sufficient to arrest the judgment in this Case ?”
“ This Court decided, unanimously, that the reasons assigned by the Defendant, in arrest of the judgment in this Case, are insufficient for that purpose ; the Defendant having appeared and pleaded not guilty to the Information, and there being a verdict rendered in the Case.”